Title: Thomas Jefferson to Mathew Carey, 18 January 1818
From: Jefferson, Thomas
To: Carey, Mathew


                    
                        
                            Dear Sir
                            Monticello
Jan. 18. 18
                        
                        IThe copy of the catalogue you first sent me came only to the 200th page. in the latter part of that now received I find those underwritten which I will pray you to send me. Asserius may come by mail, but the other three volumes I would prefer to have sent by some vessel bound to Richmond. if addressed to Capt Bernard Peyton of that place he will pay freight & forward them to me. Accept the assurance of my great esteem & respect.

			 
                        
                            Th: Jefferson
                        
                    
                    
                        
                            
                                No
                                3226.
                                Hutton’s tables 8vo 9.25 D
                            
                            
                                
                                3470.
                                Guicciardini. 2. v. 12mo 5.D.
                            
                            
                                
                                3899.
                                Asserius de rebus gestis Alfredi. 8vo 3.50 D
                            
                        
                    
                